        Case 1:20-cv-05441-KPF Document 31-1 Filed 07/28/20 Page 1 of 7




                                     The City of New York
JAMES E. JOHNSON                   LAW DEPARTMENT                                   Rebecca G. Quinn
Corporation Counsel               LABOR & EMPLOYMENT LAW                         Phone: (212) 356-4382
                                            DIVISION                               Fax: (212) 356-2439
                                    100 Church Street, 2nd Floor            Email: rquinn@law.nyc.gov
                                  NEW YORK, NEW YORK 10007



                                                                            July 28, 2020

BY EMAIL
DLA PIPER LLP (US)
Anthony P. Coles
Michael R. Hepworth
Attorneys for Plaintiffs
1251 6th Avenue
New York, New York 10020
T: (212) 335-4844
F: (212) 884-8644
anthony.coles@dlapiper.com
michael.hepworth@dlapiper.com

Courtney G. Saleski
1650 Market Street, Suite 5000
Philadelphia, PA 19103-7300
T: (215) 656-2431
F: (215) 606-2046
courtney.saleski@dlapiper.com

                      Re:     Uniformed Fire Officers Association, et al. v. Bill DeBlasio, et al.
                              20-cv-05441 (KPF) (RWL)


Dear Mr. Coles, Mr. Hepworth and Ms. Saleski:

                In response to Discovery Request No. 1, please see the information below
regarding disciplinary records released prior to the July 15, 2020 stay entered by Justice Edmead.
This information is complete to the best of our knowledge at this time. It is our understanding
that NYPD, DOC and FDNY have not responded to any public requests for disciplinary records
received since the repeal of § 50-a. As you know, however, CCRB disclosed a number of
disciplinary records between June 12, 2020 and July 14, 2020. CCRB responded to requests from
        Case 1:20-cv-05441-KPF Document 31-1 Filed 07/28/20 Page 2 of 7




individuals and the media. CCRB also held demonstrations of a website where it intended to
house a database of Officer Histories. That website was removed as of July 15, 2020 in
accordance with the stay issued by Justice Edmead. The URL to that website was shared with the
CCRB Board and their staff. The City’s Department of Information Technology and
Telecommunications (“DoITT”) assisted with the creation of the URL and thus had access to the
database. The database was discussed at CCRB’s open Board Meeting on July 8, but the URL
was not shared because DoITT wanted more time to prepare for the expected heavy traffic that
the database would generate. Following the Board Meeting, at the request of the Legal Aid
Society, the database was shown to them at another meeting held on July 14, 2020. Legal Aid
staff, were able to view the URL at that meeting and following the meeting a Legal Aid staff
member accessed and downloaded the database. After learning Legal Aid had accessed and
downloaded the database, CCRB asked them not to publicize the information they obtained.
Corey Stoughton, of the Legal Aid Society has advised CCRB that it will not make any public
disclosures of the database, unless it deems such disclosures necessary to represent its clients. On
June 29, CCRB’s Executive Director, Jonathan Darche, shared the URL through email to Chris
Dunn from NYCLU, and on July 2, he shared the URL with Cynthia Conti-Cook of the Ford
Foundation. Mr. Darche shared the URL with Mr. Dunn and Ms. Conti-Cook to solicit feedback
on the search functions of the database because of their familiarity with police records databases.
Below is a list of CCRB’s disclosures of disciplinary records either via the database or FOIL
requests in sequential order:

   •   Data and Documents Released by the CCRB between June 12, 2020, and July 24,
       2020
   •   On or about June 16, 2020, four officer histories were sent to a member of the public in
       response to a request made on or about June 9, 2020.
   •   On or about June 18, 2020, the name of an officer was provided to a member of the
       public in response to a request make on or about June 12, 2020.
   •   On or about June 18, 2020, a dataset of the dispositions of complaints where officers
       were assigned to “anti-crime” (containing 654 officers who were the subject of at least
       one full-investigation, who were assigned to anticrime at the time of case closure between
       2015 and 2020) was sent to Ashley Southall of the New York Times in response to a
       request that was made on or about June 16, 2020.
   •   On or about June 19, 2020, 12 officer histories were sent to Jose Pagliery of Univision in
       response to a request that was made on or about June 12, 2020.
   •   On or about June 19, 2020, nine officer histories were sent to a member of the public in
       response to a request made on or about June 15, 2020.
   •   On or about June 19, 2020, 10 officer histories and a spreadsheet listing the total number
       of complaints and total number of substantiated complaints for those 10 officers were
       sent to Noah Goldberg in response to a request made on or about June 16, 2020.
   •   On or about June 19, 2020, two officer histories were sent to Yoav Gonen of The CITY,
       in response to a request made on or about June 18, 2020.
   •   On or about June 19, 2020, one officer history was sent to Sonia Moghe of CNN in
       response to a request made on or about June 18, 2020.



                                                 2
     Case 1:20-cv-05441-KPF Document 31-1 Filed 07/28/20 Page 3 of 7




•   On or about June 20, 2020, a dataset containing the substantiated officer histories of 40
    officers was sent to Eric Umansky of ProPublica in response to a request made on or
    about June 19, 2020.
•   On or about June 22, 2020, three officer histories were sent to Michael Sisak of the
    Associated Press in response to a request made on or about June 12, 2020.
•   On or about June 22, 2020, one officer history and 20 redacted complaint reports
    containing 25 distinct subject officers were sent to Tana Geneva of the Intercept in
    response to a request made on or about June 15, 2020.
•   On or about June 22, 2020, one officer history was sent to Michael Sisak of the
    Associated Press in response to a request made on or about June 21, 2020.
•   On or about June 22, 2020, one officer history was sent to Sonia Moghe of CNN in
    response to a request made on or about June 22, 2020.
•   On or about June 22, 2020, five officer histories were sent to Ashley Southall of the New
    York Times in response to a request made on or about June 22, 2020.
•   On or about June 22, 2020, one officer history was sent to Zipporah Osei of ProPublica in
    response to a request made on or about June 22, 2020.
•   On or about June 22, 2020, four officer histories were sent to Aliza Chasan of Pix11 in
    response to a request made on or about June 22, 2020.
•   On or about June 22, 2020, one officer history was sent to a possible journalist Sandra
    Guzman of in response to a request made on or about June 22, 2020.
•   On or about June 23, 2020, three officer histories were sent to Junico Simino of NY1 in
    response to a request made on or about June 23, 2020.
•   On or about June 25, 2020, one officer history was sent to Jose Pagliery of Univision in
    response to a request made on or about June 23, 2020.
•   On or about June 25, 2020, 14 officer histories were sent to Greg Smith of The CITY in
    response to a request made on or about June 25, 2020.
•   On or about June 25, 2020, four officer histories were sent to Rosa Goldensohn of The
    CITY in response to a request made on or about June 25, 2020.
•   On or about June 25, 2020, three officer histories were sent to David Brand of Queens
    Daily Eagle in response to a request made on or about June 25, 2020.
•   On or about June 25, 2020, one officer history was sent to Ben Chapman of the Wall
    Street Journal in response to a request made on or about June 25, 2020.
•   On or about June 25, 2020, one officer history was sent to Yoav Gonen of The CITY in
    response to a request made on or about June 25, 2020.
•   On or about June 25, 2020, one officer history was sent to Antwan Lewis of Fox5 in
    response to a request made on or about June 25, 2020.
•   On or about June 25, 2020, a dataset containing the substantiated, unsubstantiated,
    exonerated, unfounded, and truncated histories for 40 officers was sent to Kendal Taggart
    of Buzzfeed and Craig McCarthy of the New York Post in response to requests made on
    or about June 18, 2020.
•   On or about June 26, 2020, one officer history was sent to David Lewis of WNYC in
    response to a request made on or about June 12, 2020.

                                            3
     Case 1:20-cv-05441-KPF Document 31-1 Filed 07/28/20 Page 4 of 7




•   On or about June 26, 2020, two officer histories were sent to Rocco Parascandola of New
    York Daily News in response to requests made on or about June 23, 2020.
•   On or about June 29, 2020, eight redacted complaint reports containing 14 distinct
    subject officers were sent to Michael Sisak of the Associated Press in response to a
    request made on or about June 21, 2020.
•   On or about June 29, 2020, one officer history was sent to Ese Olumhense of The CITY
    in response to a request made on or about June 22, 2020.
•   On or about June 29, 2020, one officer history was sent to Rosa Goldensohn of The CITY
    in response to a request made on or about June 22, 2020.
•   On or about June 29, 2020, one officer history was sent to a possible member of the press
    John Doyle in response to a request made on or about June 25, 2020.
•   On or about June 29, 2020, one redacted complaint report containing three distinct
    subject officers was sent to Sonia Moghe of CNN in response to a request made on or
    about June 22, 2020.
•   On or about June 29, 2020, three officer histories were sent to Craig McCarthy of the
    New York Post in response to requests made on or about June 25, 2020.
•   On or about June 29, 2020, one officer history was sent to a possible journalist Kayman
    Whaley in response to a request made on or about June 26, 2020.
•   On or about June 29, 2020, 20 officer histories were sent to Yoav Gonen of The CITY in
    response to a request made on or about June 29, 2020.
•   On or about June 29, 2020, 23 officer histories and 66 redacted complaint reports
    containing 110 distinct subject officers were sent to the Public Advocate.
•   On or about June 30, 2020, one redacted complaint report containing three distinct
    subject officers was sent to Rocco Parascandola of the Daily News in response to a
    request that was made on or about June 22, 2020.
•   On or about June 30, 2020, seven redacted complaint reports containing 13 distinct
    subject officers were sent to Yoav Gonen of The CITY in response to a request made on
    or about June 25, 2020.
•   On or about June 30, 2020, one officer history was sent to a member of the public in
    response to a request made on or about June 29, 2020.
•   On or about June 30, 2020, a dataset containing the substantiated, unsubstantiated,
    exonerated, unfounded, and truncated histories for 4059 officers was sent to Eric
    Umansky of ProPublica in response to a request made on or about June 24, 2020.
•   On or about July 1, 2020, two redacted complaint reports containing seven distinct
    subject officers were sent to Rosa Goldensohn of The CITY in response to a request
    made on or about June 25, 2020.
•   On or about July 1, 2020, three officer histories were sent to Kyle Lawson of SI Advance
    in response to a request made on or about June 30, 2020.
•   On or about July 1, 2020, one officer history was sent to Rocco Parascandola of the Daily
    News in response to a request made on or about June 30, 2020.




                                            4
     Case 1:20-cv-05441-KPF Document 31-1 Filed 07/28/20 Page 5 of 7




•   On or about July 2, 2020, four redacted complaint reports containing seven distinct
    subject officers were sent to Rosa Goldensohn of The CITY in response to a request
    made on or about June 25, 2020.
•   On or about July 2, 2020, 15 officer histories were sent to Jose Pagliery of Univision in
    response to a request made on or about June 30, 2020.
•   On or about July 2, 2020, 92 officer histories were sent to Gabriel Sandoval of The New
    York Times in response to a request made on or about June 30, 2020.
•   On or about July 2, 2020, three officer histories were sent to Maya Kaufman of Queens
    Patch in response to requests made on or about July 1, 2020.
•   On or about July 2, 2020, 20 officer histories were sent to Yoav Gonen of The CITY in
    response to a request made on or about July 2, 2020.
•   On or about July 6, 2020, 59 officer histories were sent to Jose Pagliery of Univision in
    response to requests made on or about June 30, 2020.
•   On or about July 6, 2020, 30 redacted complaint reports with 36 distinct subject officers
    were released to Greg Smith in response to a request made on or about June 30, 2020.
•   On or about July 6, 2020, 10 redacted complaint reports containing 10 distinct subject
    officers were sent to Rosa Goldensohn of The CITY in response to a request made on or
    about July 1, 2020.
•   On or about July 7, 2020, seven officer histories were sent to David Brand of Queens
    Daily Eagle in response to a request made on or about June 25, 2020.
•   On or about July 7, 2020, two officer histories were sent to a member of the public in
    response to requests made on or about June 26, 2020.
•   On or about July 7, 2020, 16 redacted complaint reports containing 22 distinct subject
    officers were sent to Rosa Goldensohn of The CITY in response to a request made on or
    about July 1, 2020.
•   On or about July 7, 2020, two officer histories were sent to a member of the public in
    response to requests made on or about July 1, 2020.
•   On or about July 7, 2020, one officer history was sent to a member of the public in
    response to a request made on or about July 1, 2020.
•   On or about July 7, 2020, a dataset containing the substantiated, unsubstantiated,
    exonerated, unfounded, and truncated histories for 229 officers was sent to Kendal
    Taggert of Buzzfeed in response to a request made on or about June 24, 2020.
•   On or about July 8, 2020, the CCRB document retention policies were sent to a member
    of the public in response to a request made on or about June 25, 2020.
•   On or about July 8, 2020, a dataset containing demographic information, but no other
    identifying information, for the officers and civilians involved in complaints between
    2013 and 2019 regardless of disposition was sent to academic researchers at the
    University of Cincinnati in response to a request made on or about June 27, 2020.
•   On or about July 8, 2020, seven officer histories were sent to Rocco Parascandola of the
    Daily News in response to a request made on or about July 7, 2020.
•   On or about July 9, 2020, 145 redacted complaint reports containing 148 distinct subject
    officers were sent to Greg Smith in response to a request made on or about June 26, 2020.

                                            5
     Case 1:20-cv-05441-KPF Document 31-1 Filed 07/28/20 Page 6 of 7




•   On or about July 9, 2020, 22 officer histories were sent to George Joseph of
    WNYC/Gothamist in response to requests made on or about July 6, 2020.
•   On or about July 10, 2020, a full officer history was sent to another police department
    where the officer was seeking employment in response to a request made on or about July
    7, 2020; the officer had provided a release form allowing for the complete release of the
    records.
•   On or about July 12, 2020, a redacted summary of all FOIL requests received between
    June 12, 2020 and July 12, 2020 was sent to Craig McCarthy of The New York Post in
    response to a request made on or about June 18, 2020.
•   On or about July 13, 2020, 10 redacted complaint reporters containing four distinct
    subject officers was sent to a member of the public in response to a request made on or
    about June 17, 2020.
•   On or about July 13, 2020, a dataset containing the status of all cases initiated with the
    Administrative Prosecution Unit between January 1, 2014, and March 1, 2020
    (containing 591 officers) was sent to journalist Michael Hayes in response to a request
    made on or about June 22, 2020.
•   On or about July 13, 2020, 22 officer histories were sent to Jose Pagliery of Univision in
    response to requests made on or about June 30, 2020.
•   On or about July 14, 2020, a dataset containing the complete allegation history in the
    CCRB’s database was sent to the NYCLU in response to a request made on or about July
    9, 2020.
•   On or about July 15, 2020, 101 redacted complaint reports containing 98 distinct subject
    officers were sent to Joaquin Sapien of ProPublica and Greg Smith of The CITY in
    response to requests made on or about July 6, 2020 and July 9, 2020, respectively.
•   On or about July 20, 2020, a member of the public was sent the audio recording of their
    CCRB interview from their complaint in response to a request made on or about July 13,
    2020.

•   CCRB Email to the Board – July 1, 2020
         Email sharing the URL of the database of Officer Histories shared with CCRB
         Board Members.

•   Emails from Executive Director
           Executive Director of CCRB shared a URL of an early, incomplete version of the
    database of Officer Histories with Chris Dunn of NYCLU on June 29, 2020 and with an
    attorney at the Ford Foundation, Cynthia Conti-Cook, on July 2, 2020.

•   CCRB Email to Senior Staff – July 2, 2020
         Email sharing the URL of the database of Officer Histories shared with all CCRB
         staff.




                                            6
     Case 1:20-cv-05441-KPF Document 31-1 Filed 07/28/20 Page 7 of 7




•   CCRB Open Board Meeting – July 8, 2020

          256 attendees. CCRB shared plans to release a URL containing a database of
          Officer Histories. The URL was not disclosed.

•   CCRB Meeting with Legal Aid Society – July 14, 2020

          6 attendees from Legal Aid Society. CCRB’s Officer History database was
          shared, including the URL, which Legal Aid staff accessed and downloaded
          information from. Legal Aid has provided assurances that they will not disclose or
          use the information.



                                                      Sincerely,


                                                                    /s/
                                                      Rebecca G. Quinn
                                                      Assistant Corporation Counsel

                                                                     /s/
                                                      Dominique Saint-Fort
                                                      Assistant Corporation Counsel




                                           7
